Motion Granted; Order filed March 21, 2013




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00419-CV
                                      ____________

       GEORGA A. MORAN, JR AND SUSAN K., MORAN, Appellants

                                            V.

     MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC,
                           Appellee


                     On Appeal from the 411th District Court
                               Polk County, Texas
                        Trial Court Cause No. CIV 24596

                                        ORDER

       On February 8, 2013, appellants filed a motion to clarify this court’s earlier order
to digitize exhibits. As of November 1, 2010, all reporter’s records, including exhibits,
filed in this court are required to be filed in electronic format. 14th Court of Appeals
Loc. Rule 3. Appellants motion is granted; appellants may check out the original hard
copy exhibits to faciliate conversion into an electronic format. The costs of electronic
conversion shall be included as costs of the appeal to be assessed at the time the appeal is
decided. The electronic record is due on or before April 22, 2013.

                                          PER CURIAM